DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed 4/7/2021 has been entered.  Claims 1 and 11 were amended.  New claims 15 and 16 were added.  Claims 1, 6, 8, 9, 11, 15 and 16 are under examination.

 Withdrawn rejections
Applicant's amendments and arguments filed 4/7/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.



Claim Rejection - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 6, 8, 9, 11, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasson et al. (US 2005/0169951; effective date August 4, 2005) in view of Rochling et al. (US 2007/0293550; published December 20, 2007).
Applicant’s invention
Applicant claims an agrochemical composition comprising isoamyl lactate (40-75%); agrochemical active ingredient selected from a diphenyl ether herbicide or a triazole fungicides (23%-40%); an oil component or a co-solvent comprising a fatty acid alkylamide structure (5-30%); an emulsifiers (5-10%) and water and a method of making the composition by mixing.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Sasson teaches pesticidal compositions which comprise lactate esters as crystallization preventing agents (abstract).  The crystallization preventing agent is used in place of other organic solvents which are environmentally unsafe [0002].  The pesticides utilized include azoles such as tebuconazole (a triazole fungicide) and strobilurin analogues ([0014]).  The lactate esters are present in amounts of 3-80% of the composition in a 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sasson does not teach 5-30% an oil component or co-solvent with fatty acid alkylamide structure, preferably C10 dimethylamide or oxyfluorfen as the active ingredient.  It is for this reason that Rochling et al. is joined.  


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Sasson and Rochling et al. both teach methods of improving plant protection formulations.  It would have been prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to combine the teachings of Sasson and Rochling to specifically combine an oil component or a co-solvent comprising a fatty acid alkylamide with isoamyl lactate.  The Examiner is not persuaded by this argument because one of ordinary skill seeking to improve plant protection formulations would have been drawn to the teachings of Sasson and Rochling in order to improve penetration of the active ingredient into plants.  Sasson teach that lactate esters are crystallization preventing agents used in place of other organic solvents combined with azoles such as tebuconazole (a triazole fungicide) and In re Kerkhoven, 205 USPQ 1069, (C.C.P.A. 1980).  Thus, combining Sasson and Rochling et al., as claimed in the instant invention, sets forth prima facie obvious subject matter.
Applicant also argues that Sasson teaches that a co-solvent comprising amide structure is undesirable because they may cause environmental and phytotoxicity concerns and a person of ordinary skill would not have been motivated to modify the composition of Sasson to promote penetration of triazoles into a plant.  Applicant should note that the claim recites “an oil component ‘or’ a cosolvent comprising a fatty acid alkylamide structure”.  Sasson teaches formulations comprising silicon oil as an antifoaming agent [0031].  The Examiner is not persuaded by this argument because Sasson teaches the use of organic solvents in reduced amounts, not dimethylamides.  There is a distinction made between cosolvents and the 
Applicant further argues that the presently claimed invention provide improved solubility and emulsion stability on Table 2 of the specification, in that the percentage of oxyfluorfen can be increased from 15% to 23%.  The Examiner is not persuaded by this argument because the data is not unexpected.  Sasson teaches that dimethylamines are known to inhibit crystallization and Rochling teach that they also improve penetration of the active ingredients including oxyfluorfen.  Therefore, one of ordinary skill would expect that adding isoamyl lactate and dimethylamides to oxyfluorfen would necessarily result in improved solubility and stability.


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617